Case 5:20-cv-05200-CDC Document 19                Filed 09/03/21 Page 1 of 1 PageID #: 120




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

TRACY CARTER                                                                         PLAINTIFF

        v.                            CIVIL NO. 20-5200

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY                                                                  DEFENDANT


                                   ORDER OF DISMISSAL


        This matter was settled during the parties’ settlement conference conducted by the

undersigned on August 24, 2021, and the parties thereafter consented to Magistrate Judge

jurisdiction pursuant to 28 U.S.C. § 636(c). (ECF No. 18).

        IT IS THEREFORE ORDERED that this case be, and it hereby is, DISMISSED WITH

PREJUDICE, subject to the terms of the parties’ settlement agreement. The Court retains

jurisdiction to vacate this Order and to reopen the action upon cause shown that the settlement has

not been completed and that a party wishes this Court to enforce the settlement agreement

specifically.

        IT IS SO ORDERED on this 3rd day of September 2021.


                                                      /s/ Christy Comstock
                                                     CHRISTY COMSTOCK
                                                     UNITED STATES MAGISTRATE JUDGE
